NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 2-4, 6-20 and 26-31 have been amended and claims 1 and 5 have been canceled as requested in the amendment filed March 10, 2022. Following the amendment, claims 2-4 and 6-33 are pending in the present application.

Claims 2-4 and 6-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art reveals that the sequences recited in the claims, SEQ ID NOs: 27-34, are novel and non-obvious.  The claims as written require all six CDR sequences or full-length heavy chain variable region (VH) and light chain variable region (VL) sequences to be present for each claimed antibody. The anti-apolipoprotein A4 (APOA4) monoclonal antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.

The closest prior art includes the following:
US Patent No. 9,534,058 B2 to Stull et al. teaches an antibody VH sequence (SEQ ID NO: 59) having 94.8% similarity to the instant VH of SEQ ID NO: 27. However, the reference does not teach that the antibody also comprises the corresponding VL sequence of SEQ ID NO: 31, nor that the antibody binds APOA4. 
US Patent No. 9,273,144 B2 to Andres et al. teaches an antibody VH sequence (SEQ ID NO: 21) having 89.0% similarity to the instant VH of SEQ ID NO: 28. However, the reference does not teach that the antibody also comprises the corresponding VL sequence of SEQ ID NO: 32, nor that the antibody binds APOA4. 
9,777,071 B2 to Saunders et al. teaches an antibody VH sequence (SEQ ID NO: 163) having 89.3% similarity to the instant VH of SEQ ID NO: 29. However, the reference does not teach that the antibody also comprises the corresponding VL sequence of SEQ ID NO: 33, nor that the antibody binds APOA4. 
US Patent No. 10,428,156 B2 to Williams et al. teaches an antibody VH sequence (SEQ ID NO: 91) having 90.3% similarity to the instant VH of SEQ ID NO: 30. However, the reference does not teach or suggest that the antibody also comprises the corresponding VL sequence of SEQ ID NO: 33, nor that the antibody binds APOA4. 
US Patent No. 10,113,003 B2 to Gauthier et al. teaches an antibody VL sequence (SEQ ID NO: 6) having 92.5% similarity to the instant VL of SEQ ID NO: 31. However, the reference does not teach an antibody that also comprises the corresponding VH sequence of SEQ ID NO: 27, nor that the antibody binds APOA4. 
US Patent No. 8,067,179 B2 to Georgiou et al. teaches an antibody VL sequence (SEQ ID NO: 22) having 96.0% similarity to the instant VL of SEQ ID NO: 32. However, the reference does not teach an antibody that also comprises the corresponding VH sequence of SEQ ID NO: 28, nor that the antibody binds APOA4.
US Patent No. 10,513,558 B2 to Tipton et al. teaches an antibody VL sequence (SEQ ID NO: 15) having 91.6% similarity to the instant VL of SEQ ID NO: 33. However, the reference does not teach an antibody that also comprises the corresponding VH sequence of SEQ ID NO: 29, nor that the antibody binds APOA4.
US Patent No. 10,308,721 B2 to Williams et al. teaches an antibody VL sequence (SEQ ID NO: 229) having 93.2% similarity to the instant VL of SEQ ID NO: 34. However, the reference does not teach or suggest an antibody that also comprises the corresponding VH sequence of SEQ ID NO: 30, nor that the antibody binds APOA4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649